DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-9 and 21-29 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-29  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 and 21-29 are directed to a system which are/is one of the statutory categories of invention.  (Step 1: YES)).
Claim 1 recites the limitations of transferring credit electronically and allowing possible exchanging of the credit into gaming chips and is similar to independent method claim 21.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Approving request for purchase of credit, transferring credit from user account in first gaming establishment system to the user account’s in the second gaming establishment, and allowing possible exchanging of the credit into gaming chips – specifically, the claim recites “determine whether to approve a virtual chip purchase voucher request associated with an amount of funds, and responsive to an approval of the virtual chip purchase voucher request: cause a transfer of the amount of funds from a first gaming establishment account associated with a user to an account of a gaming establishment chip management system, responsive to receiving data associated with an issued virtual chip purchase voucher associated with the amount of funds, cause the received data associated with the issued virtual chip purchase voucher to be stored in association with a second gaming establishment account associated with the user, and responsive to a redemption of the issued virtual chip purchase voucher, cause an amount of physical gaming chips associated with the issued virtual chip purchase voucher to be available to the user”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “processor”, “memory device”, and “chip management system”,  in claim 1, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Claim 21 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  a computer such as a processor, and chip management system; and a storage unit such as memory device.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claim 5 discloses the additional element of “a mobile device”, which is a part of a computer system that is being used as a tool to perform the abstract idea.  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-9 and 21-29 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vindeby (20040030642) in view of Yee (20180253929).
Regarding claim 1, Vindeby discloses  
a system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to
([0022] The suggested solution comprises the function blocks (1) start of the money transfer transaction and checking procedures (2), debiting from the money sender and (3) crediting to the money receiver. These function blocks may run on one and the same server or different servers, for which the terms "first server" and "second server" are used. The server or server(s) may exist centrally at the location of a service operator or in several hardware implementations there or even at several service operators. As already explained above, the application preferably has access to a database which (depending upon the specific network and application concept) may also exist centrally at a server, be distributed at the first or second server or also exist in several copies in different places).

determine whether to approve a [virtual chip purchase voucher] request associated with an amount of funds, and 
([0046] Following the transmission of the data with which the money transfer transaction is started, first, a checking process takes place with regard to whether the identification code is valid and the sum in the money sender's prepaid account is sufficient for the planned transfer process. If both are the case, the money sender is prompted to authorize the debiting of the sum of money to be transferred by entering its PIN).
([0048] At the money sender's second server, a prompt is issued to check whether the electronic credit in the money sender's prepaid account is sufficient for the planned money transfer. If this is not the case, the transfer will be terminated with a corresponding notification signal to the terminal of the money receiver and/or money sender. If the sum of money to be transferred is covered, it will be reserved in the money sender's prepaid account).

responsive to an approval of the virtual chip purchase voucher request:
cause a transfer of the amount of funds from a first gaming establishment account associated with a user to an account of a gaming establishment chip management system, and 
([0050] The sum of money to be transferred is debited from the money sender's prepaid account. This process is time-critical and performed in real time. If the money sender's prepaid account is located at the same operator as that of the money receiver, the credit may be credited to the money receiver immediately (in real time). If the account is located on an alien operator, the crediting prompt should be issued to the account management there and the crediting performed under its regime. For this, the participating service operators must have adopted corresponding rules. The transfer of the sum of money to the other service operator is performed, for example, via the conventional process of a bank transfer).

responsive to receiving data associated with an issued virtual chip purchase voucher associated with the amount of funds, cause the received data associated with the issued virtual chip purchase voucher to be stored in association with a second gaming establishment account associated with the user
([0022] The suggested solution comprises the function blocks (1) start of the money transfer transaction and checking procedures (2), debiting from the money sender and (3) crediting to the money receiver. These function blocks may run on one and the same server or different servers, for which the terms "first server" and "second server" are used. The server or server(s) may exist centrally at the location of a service operator or in several hardware implementations there or even at several service operators. As already explained above, the application preferably has access to a database which (depending upon the specific network and application concept) may also exist centrally at a server, be distributed at the first or second server or also exist in several copies in different places).

Vindeby does not disclose 
[virtual chip purchase voucher]
and 
responsive to a redemption of the issued virtual chip purchase voucher, cause an amount of physical gaming chips associated with the issued virtual chip purchase voucher to be available to the user
Yee teaches 
[virtual chip purchase voucher]
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones).

responsive to a redemption of the issued virtual chip purchase voucher, cause an amount of physical gaming chips associated with the issued virtual chip purchase voucher to be available to the user
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions... An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones).
([0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Vindeby to include 
[virtual chip purchase voucher] 
and 
responsive to a redemption of the issued virtual chip purchase voucher, cause an amount of physical gaming chips associated with the issued virtual chip purchase voucher to be available to the user
based on the teaching of Yee.  
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer for gaming system that has a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… [0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400”.

Regarding claim 2, Vindeby discloses  
the first gaming establishment account and the second gaming establishment account are different gaming establishment accounts
([0022] The suggested solution comprises the function blocks (1) start of the money transfer transaction and checking procedures (2), debiting from the money sender and (3) crediting to the money receiver. These function blocks may run on one and the same server or different servers, for which the terms "first server" and "second server" are used. The server or server(s) may exist centrally at the location of a service operator or in several hardware implementations there or even at several service operators. As already explained above, the application preferably has access to a database which (depending upon the specific network and application concept) may also exist centrally at a server, be distributed at the first or second server or also exist in several copies in different places).

Regarding claim 3, Vindeby does not disclose, but Yee teaches  
the second gaming establishment account comprises a cashless wagering account.
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions).
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer for gaming system that has a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… [0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400”.

Regarding claim 4, Vindeby discloses  
the determination of whether to approve the virtual chip purchase voucher request is based on if the first gaming establishment account has at least the amount of funds
([0046] Following the transmission of the data with which the money transfer transaction is started, first, a checking process takes place with regard to whether the identification code is valid and the sum in the money sender's prepaid account is sufficient for the planned transfer process. If both are the case, the money sender is prompted to authorize the debiting of the sum of money to be transferred by entering its PIN).
([0048] At the money sender's second server, a prompt is issued to check whether the electronic credit in the money sender's prepaid account is sufficient for the planned money transfer. If this is not the case, the transfer will be terminated with a corresponding notification signal to the terminal of the money receiver and/or money sender. If the sum of money to be transferred is covered, it will be reserved in the money sender's prepaid account).

Regarding claim 5, Vindeby discloses  
data associated with the virtual chip purchase voucher request is wirelessly received from a mobile device.
([0031] The infrastructure of the available mobile radio networks and service operators may be used sensibly at the consumer end).

Regarding claim 6, Vindeby does not disclose, but Yee teaches  
the received data associated with the issued virtual chip purchase voucher comprises a virtual chip purchase voucher redemption code.
([0038] The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions).
([0033] As also will be described the bet sensors 28 provide for detection of a wagering token placed thereon as well as for reading displayed codes (e.g. bar codes, QR codes, glyphs, etc.) in addition to support the play and management of the game and player convenience).
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer that uses codes and has a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… ([0033] As also will be described the bet sensors 28 provide for detection of a wagering token placed thereon as well as for reading displayed codes (e.g. bar codes, QR codes, glyphs, etc.) in addition to support the play and management of the game and player convenience.”.

Regarding claim 7, Vindeby does not disclose, but Yee teaches  
the issued virtual chip purchase voucher is associated with a configuration of an amount of gaming chips
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions).
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer for gaming system that has a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… [0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400”.

Regarding claim 8, Vindeby does not disclose, but Yee teaches  
issued virtual chip purchase voucher is associated with a type of chipset of an amount of gaming chips
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions).
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer for gaming system that has a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… [0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400”.

Regarding claim 9, Vindeby does not disclose, but Yee teaches  
when executed by the processor responsive to an approval of the virtual chip purchase voucher request, the instructions cause the processor to: determine a loyalty award based on the amount of funds associated with the issued virtual chip purchase voucher, and cause the determined loyalty award to be stored in association with the user
([0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions).
The motivation to combine the feature of Yee with the embodiment of Vindeby being to create an electronic to actual gaming chip fund transfer for gaming system that has a loyalty account system and a form factor that is familiar to customer including having the system embodied in the customer’s mobile device – see “[0038] Broadly, the VDPIDs 26a,b provide player access to a player's loyalty account to view his/her status and loyalty points, access to the player's eWallet (an electronic moneyed, funded account) and other features and benefits provided by the venue. The VDPIDs 26a, b enable the players to access and use or convert eWallet funds into physical gaming tokens for the play of the game and to make electronic wagers on various propositions… An advantage of the VDPIDs 26a, b is that their form factor is familiar to players as reminiscent of mobile telephones… [0039] To provide the above functionalities and others the system 12 as depicted in FIG. 4 is provided. According to various embodiments the system 12 may be configured to interact with players' mobile devices shown as a smart phone 400”.

Claim 21 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 22 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 23 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 24 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 25 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 26 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 27 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 28 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 29 is rejected using the same rationale that was used for the rejection of claim 9.



Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. §101… the claimed systems operate to provide a solution to the recognized problem with prior systems that offered relatively limited avenues for a user to obtain gaming chips to be wagered at a gaming table… utilizes an approved virtual chip purchase voucher request to cause a transfer of an amount of funds from a first gaming establishment account associated with a user to an account of a gaming establishment chip management system, and further causes data associated with the issued virtual chip purchase voucher to be stored in association with a second gaming establishment account associated with the user,”
the examiner respectfully disagrees.   This is simply electronic credit/fund transfer in a game/gambling setting, with an option to redeem the credit for actual gaming chips.  There is no technical innovation disclosed by the claims for the purpose of 35 U.S.C. §101 analysis.  

In response to applicant's argument that: 
“rather than a user having to bring an amount of cash to a gaming table… travel to a gaming establishment service desk… which requires time and effort of all parties involved and fosters the spread of diseases in such interactions… reduces the use of paper chip purchase vouchers… reduce the amount of waste… reduce the amount of waste,”
the examiner respectfully disagrees.   The examiner respectfully notes that the applicant’s argument is based on an incorrect assumption.   In the above quote, the applicant asserts that the claimed invention provides benefits ranging from disease prevention and environmental improvement by using electronic credit/fund transfer between different gaming establishments.  The applicant is assuming that the effect of a business process can somehow change the abstract idea characterization of the business process.  This is not true.  For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its effect.  That is because the effect of a business procedure is not the focus of the 35 U.S.C. 101 analysis.  In Alice, the Court did not focus on the potential effect of having a proper hedge collateral posting system (which could potentially prevent of another too-big-too-fail institution phenomenon or even another national recession).  The Alice decision is very clear that using generic computer to carry out abstract ideas – regardless of the potential effects/outcome – is not patentable.  

In response to applicant's argument that: 
“since the claims are directed to these specific improvements in technology whereby the specific claimed features allow for the improvement to be realized, the claims are not directed to an abstract idea and are patent eligible,”
the examiner respectfully disagrees.   There is no technological improvement beyond the application of generic computer to carry out abstract ideas.  

In response to applicant's argument that: 
“35 U.S.C. §103… Vindeby is non-analogous prior art and was improperly combined with Nelson to form the basis of the rejection… claimed invention pertains to a system… the field of endeavor of the claimed invention is gaming establishment chip management,”
the examiner respectfully disagrees.   The examiner has determined that the key to the claimed process is the electronic credit/fund transfer, which is taught by Vindeby.  The fact that it is used in transferring fund between gaming establishments does not diminish the thrust of the claimed process.  In other words, without the electronic fund transfer, the claims would lack any process or action.

In response to applicant's argument that: 
“it is necessary to determine whether an inventor would reasonably be motivated to go to the field in which the examiner found the reference, in order to solve the problem confronting the inventor… the instant application addresses this need by providing a system that enable a virtual chip purchase voucher to be obtained without having to interact with any gaming establishment personnel… one of ordinary skill in the art would not logically have commended the attention of Vindeby in considering the above-described problem addressed in the present application,”
the examiner respectfully disagrees.   The electronic fund transfer is often used in fostering security, efficiency, and convenience, for financial transactions.  It is not limited to transferring fund between establishments that operates gaming/gambling.

In response to applicant's argument that: 
“Vindeby and Nelson does not teach or suggest each and every element of the system of Claim 1… Applicant has amended certain of the claims… As such, the combination of Vindeby and Nelson does not render obvious… (reciting claim 1),”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional references” being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698